ch88as ov Sh Document 7_. Filed 12/14/20 Page 1 of 4

-CV-40 Document 3. Filed 11/27/20 rage of 2
vn) FILED
UNITED STATES DISTRICT COURT! °LERKS Office

for the

DISTRICT OF MASSACHUSETTS 2090 DEC 14
~ PH I: ng

Us, .
Bis eSTRICT court

ANDREA BROOKS TRICT OF MASS.

Plaintiff

 

Civil Action No.:
v. 4:20-CV—40148-DHH

WILLIAM ALBERT D'ERRICO JR., ET AL.
Defendant

 

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)
Wilkam Derrieo Jr
[2 Mobile Coach Lane
Mon+ Vernon NH Q3057

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) -—— or 60
days if you are the United States or a United States agency, or an officer or employee of the United States
described in Fed. R. Civ. P. 12 (a)(2) or (3) -—— you must serve on the plaintiff an answer to the attached
complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be
served on the plaintiff or plaintiff's attorney, whose name and address are:

Andrea Broek,
Cio Olel County Real

rm chenden MQ O1WIS
If you fail to respond, judgment by default will be entered against you for the relief demanded in
the complaint. You also must file your answer or motion with the court.

ROBERT M. FARRELL
CLERK OF COURT

 

/s/ ~ Sandra Burgos
Signature of Clerk or Deputy Clerk

 

 

ISSUED ON 2020-11-27 13:29:06, Clerk USDC DMA
Case 4:20-cv-40148-TSH Document 7 Filed 12/14/20 Page 2 of 4
Case 4:20-cv-40148-DHH Document3 Filed 11/27/20 Page 2 of 2

Civil Action No.: 4:20-CV-40148-DHH

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed, R. Civ. P. 4 ())

x

4 _— ~
This summons for (name of individual and title, if any) ( COICO C~
was received by me on (date) | eC Q ; 2 2 oO

C) I personally served the summons on the individual at (place)

on (date) ; Or

CI T left the summons at the individual's residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,
on (date) , and mailed a copy to the individual's last known address; or

C) J served the summons on (name of individual) , Who is
designated by law to accept service of process on behalf of (name of organization)

on (date) ; or

 

C) I returned the summons unexecuted because Sor

Other (specify) : Caceres ed Mail “Return *Recatp,

My fees are $ for travel and $ for services, for a total of $

I declare under penalty of perjury that this information is true.

e200 Andrey

—™ Server's Signature

Aad rea Brooks

Printed name and title

G0 Old Couny Road

Server's Address

Additional information regarding attempted service, etc: WwW mehenclon MA O \ 4 IS
SENDER: COMPLETE THIS SECTION

@ Complete items 1, 2, and 3.
@ Print your name and address on the reverse
so that we can return the card to you.

@ Attach this card to the back of the mailpiece,
or on the front if space permits.

 
 
   

4
{
1

  

are
Y Addressee

of Delivery

“aad

WV

B. Received By (Printed Name)

 

 

 

1. Article Addressed to:

Witltam D'Ecrrao Jc.
VB Medidle Coadh \one
Moor Vecnag Ne D5os7

CART AAC NC AAAA A

9590 9402 5293 9154 1649 04

D. Is delivery address different from item 1? C1 Yes
if YES, enter delivery address below: No

 

 

 

 

2, Article Number (Transfer from service label)
eO20 2450 OOOO Obe2S Sihic

_PS Form 3811, July 2015 PSN 7530-02-000-9053

3. Service Type CI Priority Mall Express®

D Adult Signature D Registered Mail™

D Adutt Signature Restricted Delivery o Registered Mail Restricted
D Certified Mail® Delivery

0 Certified Mall Restricted Delivery 0 Return Receipt for

0 Collect on Delivery Merchandise

 

C1 Collect on Delivery Restricted Delivery { Signature Confirmation™
a Insured Mail © Signature Confirmation
11 Insured Mall Restricted Delivery Restricted Delivery

{over $500)

Domestic Return Receipt ;
Case 4: ase 4:20 EBERENESH Docu i 12/14/7o—Regend-oid

 

 

 

 

 

 

 

 

 

 

 

First-Class Mail
Postage & Fees Paid
USPS

Permit No. G-10

 

 

 

 

9590 F40e 5293 F154 1b44 f

United States
Postal Service

 

* Sender: Please print your name, address, and ZIP+4® in this box®

Andean Brooks
Qo OVA County Peach

Wrnohendon MA OlLTS

 

 

 

vplprapl pag hy |dagesdiff|fgee]ffseqeddyad fal hi afeyHiea)stiyl
